Notice of Pre-AIA  or AIA  Status
 	The present application 17/172,994, filed on 2/10/2021 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
DETAILED ACTION
Claims 1-20 are pending in this application.
Drawings
The Drawings filed on 2/10/2021 are acceptable for examination purpose.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/6/2021; 8/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner
Specification
At page 22-23, applicant incorporated multiple co-pending applications, applicant is hereby required to supply co-pending applications in PTO-1449 including missing US Application No.# for further consideration.



Statutory Review under 35 USC § 101
Claims 1-8 are directed to a system and have been reviewed
 	Claims 1-8 appear to be statutory, as the system includes hardware (at least one data processor) as disclosed in ¶ 0029-0031, 0038-0039,0068 fig 13 of the applicant’s specification referring to physical processor cores
Claims 9-16 are directed to a computer program product one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media comprising: have been reviewed
 	Claims 9-16 appear to be statutory, as computer program product includes hardware (at least one memory) as disclosed in ¶ 0029-0031,0044,0068 of the applicant’s specification referring to physical processor(s)
Claims 17-20 are directed to a method and have been reviewed.
 	Claims 17-20 perform the method steps, determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions
	





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 (17/172,994) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 17/172,959 (reference application). Although the claims at issue are not identical, they are not patentable distinct from each other because they are substantially similar in scope and they use the similar limitations to produce output relation diagram of plurality of attributes items.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.






instant application  17/172,994
co-pending Appl No 17/172,959
Claim 1 A system for identification of obfuscated electronic data through placeholder indicators, the system comprising: 
       at least one non-transitory storage device; and 
       at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to: 
       electronically receive, from a computing device of a user, a request to obfuscate one or more data artifacts stored on a first database;
        retrieve, from a data obfuscation repository, one or more data obfuscation algorithms based on at least receiving the request to obfuscate the one or more data artifacts; 
       implement the one or more data obfuscation algorithms on the one or more data artifacts to generate one or more masked data artifacts; 
       generate one or more placeholder indicators identifying the one or more data obfuscation algorithms implemented on the one or more data artifacts; 
       create one or more data fields corresponding to the one or more masked data artifacts on the first database; 
      store the one or more placeholder indicators in the one or more data fields; and 
      update the first database with the one or more masked data artifacts and the one or more placeholder indicators.







Claim 1. 1. A system for implementing dynamic data obfuscation using pattern recognition techniques, the system comprising: 
       at least one non-transitory storage device; and 
      at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to: 
      electronically receive, from a first database, one or more data artifacts; 
      electronically receive, from an obfuscated first database, one or more masked data artifacts; 
      initiate one or more machine learning algorithms on the one or more data artifacts; 
       determine, using the one or more machine learning algorithms, a first set of patterns associated with the one or more data artifacts; 
       initiate the one or more machine learning algorithms on the one or more masked data artifacts; 
       determine, using the one or more machine learning algorithms, a second set of patterns associated with the one or more masked data artifacts; 
        determine a similarity index between the first set of patterns and the second set of patterns; and 
       compare the similarity index with a predetermined threshold; 
      determine one or more alternate data obfuscation algorithms based on at least comparing the similarity index with the predetermined threshold; and 
      implement the one or more alternate data obfuscation algorithms on the one or more data artifacts.


 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1 of co-pending U.S. Application No. 17/172,959 to  arrive at the claims 1-20 of the instant application 17/172,994 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1 instant application 17/172,994 generate one or more placeholder indicators identifying the one or more data obfuscation algorithms implemented on the one or more data artifacts; create one or more data fields corresponding to the one or more masked data artifacts on the first database while  claim 1 of co-pending U.S. Application  No. 17/172,959,  determine a similarity index between the first set of patterns and the second set of patterns; and compare the similarity index with a predetermined threshold; determine one or more alternate data obfuscation algorithms based on at least comparing the similarity index with the predetermined threshold, is absent of the limitation from instant application 17/172,994 claim 1, Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.







Claims 1-20 (17/172,994) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 17/172,517 (reference application). Although the claims at issue are not identical, they are not patentable distinct from each other because they are substantially similar in scope and they use the similar limitations to produce output relation diagram of plurality of attributes items.
 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented
instant application  17/172,994
co-pending Appl No 17/172,517
Claim 1 A system for identification of obfuscated electronic data through placeholder indicators, the system comprising: 
       at least one non-transitory storage device; and 
       at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to: 
       electronically receive, from a computing device of a user, a request to obfuscate one or more data artifacts stored on a first database;
        retrieve, from a data obfuscation repository, one or more data obfuscation algorithms based on at least receiving the request to obfuscate the one or more data artifacts; 
       implement the one or more data obfuscation algorithms on the one or more data artifacts to generate one or more masked data artifacts; 
       generate one or more placeholder indicators identifying the one or more data obfuscation algorithms implemented on the one or more data artifacts; 
       create one or more data fields corresponding to the one or more masked data artifacts on the first database; 
      store the one or more placeholder indicators in the one or more data fields; and 
      update the first database with the one or more masked data artifacts and the one or more placeholder indicators.

Claim 1. A system for electronic data obfuscation, the system comprising: 



      at least one non-transitory storage device; and 
       at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to: 
      receive a data transmission from a managing entity system, wherein the data transmission comprises a dataset to be obfuscated and a plurality of associated decision factors; 
         extract the dataset to be obfuscated from the data transmission; 
          determine, using the associated decision factors, whether one or more values of the dataset to be obfuscated should be obfuscated via a format-preserving technique; 
         establish, for each value determined to be obfuscated via a format-preserving technique, a sequence of obfuscation algorithms to be applied to the value; 
       apply, for each value determined to be obfuscated via a format-preserving technique, the established sequence of obfuscation algorithms, generating an obfuscated value; 
         generate an obfuscated dataset, wherein the obfuscated dataset comprises each obfuscated value; and 
       transmit the obfuscated dataset to the managing entity system

 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1 of co-pending U.S. Application No. 17/172,517 to  arrive at the claims 1-20 of the instant application 17/172,994 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1 instant application 17/172,994 generate one or more placeholder indicators identifying the one or more data obfuscation algorithms implemented on the one or more data artifacts; create one or more data fields corresponding to the one or more masked data artifacts on the first database while  claim 1 of co-pending U.S. Application  No. 17/172,517,  establish, for each value determined to be obfuscated via a format-preserving technique, a sequence of obfuscation algorithms to be applied to the value;  apply, for each value determined to be obfuscated via a format-preserving technique, the established sequence of obfuscation algorithms, generating an obfuscated value, is absent of the limitation from instant application 17/172,994 claim 1, Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.







Claims 1-20 (17/172,994) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 17/172,494 (reference application). Although the claims at issue are not identical, they are not patentable distinct from each other because they are substantially similar in scope and they use the similar limitations to produce output relation diagram of plurality of attributes items.
 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented

instant application  17/172,994
co-pending Appl No 17/172,494
Claim 1 A system for identification of obfuscated electronic data through placeholder indicators, the system comprising: 
       at least one non-transitory storage device; and 
       at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to: 
       electronically receive, from a computing device of a user, a request to obfuscate one or more data artifacts stored on a first database;
        retrieve, from a data obfuscation repository, one or more data obfuscation algorithms based on at least receiving the request to obfuscate the one or more data artifacts; 
       implement the one or more data obfuscation algorithms on the one or more data artifacts to generate one or more masked data artifacts; 
       generate one or more placeholder indicators identifying the one or more data obfuscation algorithms implemented on the one or more data artifacts; 
       create one or more data fields corresponding to the one or more masked data artifacts on the first database; 
      store the one or more placeholder indicators in the one or more data fields; and 
      update the first database with the one or more masked data artifacts and the one or more placeholder indicators.
Claim 1. A system for performing obfuscation of electronic data through alteration of data formats, the system comprising:
      at least one network communication interface;
      at least one non-transitory storage device; and
      at least one processing device coupled to the at least one non-transitory storage device and the at least one network communication interface, wherein the at least one processing device is configured to:
      extract data from one or more data sources associated with an entity;
      determine data format associated with the data extracted from the one or more data sources;
      calculate, via a central decisioning engine, an exposure score associated with the data based on one or more factors;
       determine, via the central decisioning engine, an obfuscation algorithm from one or more obfuscation algorithms for obfuscating the data based on the exposure score and the data format associated with the data; and
       obfuscate the data using the obfuscation algorithm.


 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1 of co-pending U.S. Application No. 17/172,494 to  arrive at the claims 1-20 of the instant application 17/172,994 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1 instant application 17/172,994 generate one or more placeholder indicators identifying the one or more data obfuscation algorithms implemented on the one or more data artifacts; create one or more data fields corresponding to the one or more masked data artifacts on the first database while  claim 1 of co-pending U.S. Application  No. 17/172,494,  calculate, via a central decisioning engine, an exposure score associated with the data based on one or more factors; determine, via the central decisioning engine, an obfuscation algorithm from one or more obfuscation algorithms for obfuscating the data based on the exposure score and the data format associated with the data, is absent of the limitation from instant application 17/172,994 claim 1, Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.



Claims 1-20 (17/172,994) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3-10,12-19 of co-pending Application No. 17/173,027 (as amended 8/12/2022). Although the claims at issue are not identical, they are not patentable distinct from each other because they are substantially similar in scope and they use the similar limitations to produce output relation diagram of plurality of attributes items.
 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented
instant application  17/172,994
co-pending Appl No 17/173,027
Claim 1 A system for identification of obfuscated electronic data through placeholder indicators, the system comprising: 
       at least one non-transitory storage device; and 
       at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to: 
       electronically receive, from a computing device of a user, a request to obfuscate one or more data artifacts stored on a first database;
        retrieve, from a data obfuscation repository, one or more data obfuscation algorithms based on at least receiving the request to obfuscate the one or more data artifacts; 
       implement the one or more data obfuscation algorithms on the one or more data artifacts to generate one or more masked data artifacts; 
       generate one or more placeholder indicators identifying the one or more data obfuscation algorithms implemented on the one or more data artifacts; 
       create one or more data fields corresponding to the one or more masked data artifacts on the first database; 
      store the one or more placeholder indicators in the one or more data fields; and 
      update the first database with the one or more masked data artifacts and the one or more placeholder indicators.







Claim 1. A system for implementing multi-dimensional data obfuscation, the system comprising: 

      at least one non-transitory storage device; and 
       at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to:
        electronically receive, from a computing device of a user, a request to implement a multi-dimensional data obfuscation on a first database, wherein the first database comprises one or more data artifacts stored therein; 
        initiate a data obfuscation engine on the first database based on at least receiving the request, wherein initiating further comprises: 
        determining one or more data types associated with the one or more data artifacts;
          determining one or more exposure levels associated with the one or more data artifacts based on at least the one or more data types, wherein the one or more exposure levels is associated with one or more computational complexity requirements; 
          retrieving, from a data obfuscation repository, one or more data obfuscation algorithms based on at least the one or more exposure levels, wherein the one or more obfuscation algorithms is  associated with one or more computational complexity; 
          determining that the one or more computational complexity of the one or more obfuscation algorithms does not meet the one or more computational complexity requirements of the one or more exposure levels; 
        determining a number of iterations of implementation required for the one or more computational complexity of the one or more data obfuscation algorithms to meet the one or more computational complexity requirements of the one or more exposure levels; and 
        iteratively implementing the one or more data obfuscation algorithms on the one or more data artifacts according to the number of iterations of implementation; and 
        generate an obfuscated first database based on at least initiating the data obfuscation engine on the first database. 


 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1 of co-pending U.S. Application No. 17/173,027 to  arrive at the claims 1-20 of the instant application 17/172,994 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1 instant application 17/172,994 generate one or more placeholder indicators identifying the one or more data obfuscation algorithms implemented on the one or more data artifacts; create one or more data fields corresponding to the one or more masked data artifacts on the first database while  claim 1 of co-pending U.S. Application  No. 17/173,027,  determining a number of iterations of implementation required for the one or more computational complexity of the one or more data obfuscation algorithms to meet the one or more computational complexity requirements of the one or more exposure levels; and iteratively implementing the one or more data obfuscation algorithms on the one or more data artifacts according to the number of iterations of implementation, is absent of the limitation from instant application 17/172,994 claim 1, Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.






Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowenstein et al., (hereafter Lowenstein), US Pub.No. 2012/0079281 published Mar,2012 in view of McLachlan et al., (hereaftger McLachlan), US Pub.No. 2013/0104239 published Apr,2013.

As to claim 1,9,17, Lowenstein teaches a system which including “ A system for identification of obfuscated electronic data through placeholder indicators, the system comprising (Lowenstein: fig 3, 0023 – Lowenstein teaches obfuscated module within a system processing electronic data selecting portion of key space and/or placeholder) : 
 	“at least one non-transitory storage device” (Lowenstein : fig 2, element 200); and 
 	“at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to” (Lowenstein : fig 2,0138 – Lowenstein teaches computer readable medium configured to store and execute programs using storage device) : 
 	“electronically receive, from a computing device of a user, a request to obfuscate one or more data artifacts stored on a first database” (Lowenstein: 0018,0023 – Lowenstein teaches user interface receiving obfuscated and encryption data dfined using respective symbols); 
 	“retrieve, from a data obfuscation repository, one or more data obfuscation algorithms based on at least receiving the request to obfuscate the one or more data artifacts” (Lowenstein: 0023-0025,0074 – Lowenstein teaches obfuscated data values using the selected on criteria for example data can be selected using within he key space specified by the data obfuscation module, particularly data may be obfuscated at multiple obfuscation modules each implementing a different diversified obfuscation algorithm); 
 	“implement the one or more data obfuscation algorithms on the one or more data artifacts to generate one or more data artifacts” (Lowenstein: 0065-0066, 0074-0075,  fig 3 – Lowenstein teaches obfuscation module mapping data between obfuscated symbol space to perform various operations including masking and/or unmask data because cryptographic engine of an agent implements diversified set of obfuscated space); 
 	“generate one or more placeholder indicators identifying the one or more data obfuscation algorithms implemented on the one or more data artifacts” (Lowenstein: 0068-0069 – Lowenstein teaches diversified set of obfuscated space uniquely identifies symbol space and/or placeholder indicator using obfuscation algorithm and/or module) ; 
 	“create one or more data fields corresponding to the one or more data artifacts on the first database” (Lowenstein: 0020,0025-0026) 
 	“store the one or more placeholder indicators in the one or more data fields” (Lowenstein: fig , 0022, 0033); and 
 	“update the first database with the one or more data artifacts and the one or more placeholder indicators” (Lowenstein: 0025-0026, 0029-0030, 0055-0056).
 	It is however, noted that Lowenstein does not disclose “generate one or more masked data”.  On the other hand, McLachlan disclosed “generate one or more masked data” (McLachlan: Abstract, fig 2, element 204, 0030 – McLachlan teaches defines hash function to memory location of the masked data segment for the exclusive purpose of providing mask keys in selection of data)

 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention obfuscating data particularly obfuscates the data selection iteratively by generating a hash of the respective data segment of the McLanchlan et al., into  diversification of obfuscation , generating each data block spaces defining schema of Lowenstein et al., because both Lowestein, McLanchlan specifically teaches obfuscation modules for the respective data segments, verification of obfuscated data (Lowestein: Abstract, fig 1-2; McLanchan: Abstract, fig 1).  Because both Lowestein, McLanchlan teaches data obfuscation, it would have been obvious  to one of the ordinary skill in the art use mask key stored in memory location indexed using hash function  of a particular masked data segment (McLachlan: fig 2, 0030), while mask key to the data segment may perform using a logical execlusive or operation or another operation in selection of the executable data and/or file may not be modified after compilation because mask keys used for obfuscating and de-obfuscating operations (McLanchan:0034), thereby obfuscation process of masking data and provides data protection using encryption algorithm (McLanchlan: 0008-0009)





As to claim 2,10,18,  the combination of Lowestein, McLanchlan disclosed:
 	“electronically receive, from the computing device of the user, a request to access the first database” (Lowestein: 0045); 
 	“transmit control signals configured to cause the computing device associated with the user” (Lowestein: 0043,0047), an authentication request in response to receiving the request to access the first database” (Lowestein: 0014, line 1-19); 
 	“receive, from the computing device of the user, an authentication response in response to the authentication request” (Lowestein: 0014, 0025-0026); 
 	“validate the authentication response received from the user” (Lowestein: 0030-0031); and 
 	“authorize the user to access the first database based on at least validating the authentication response” (Lowestein: 0061-0062).

As to claim 3,11,19 the combination of Lowestein, McLanchlan disclosed: “wherein the at least one processing device is further configured to: receive, from the computing device of the user,(Lowestein: Abstract, fig 1-2) “ the authentication response in response to the authentication request, wherein the authentication response comprises one or more authentication credentials associated with the user” (Lowestein: 0014, 0025-0026).




As to claim 4,12,20,  the combination of Lowestein, McLanchlan disclosed:
	“scan the first database for one or more instances of placeholder indicators” (Lowestein: 0061); 
 	“identify the one or more placeholder indicators based on at least scanning the first database” (Lowestein: 0064-0065); and 
 	“determine that the one or more data artifacts in the first database based on at least identifying the one or more placeholder indicators” (Lowestein: 0069-0070).  On the other hand, McLanchlan disclosed “masked based on at least identifying data” (McLachlan: Abstract, fig 2, element 204, 0030)

As to claim 5,13, the combination of Lowestein, McLanchlan disclosed:
 	“initiate a data deobfuscation engine on the first database based on at least determining that the one or more data artifacts in the first database, wherein initiating further comprises” (Lowestein: Abstract, 0014):
 	 “identifying one or more data deobfuscation algorithms corresponding to the one or more placeholder indicators” (Lowestein: 0014,0019 diversified obfuscation , deobfuscation algorithm or schema disclosed); 
 	“identifying the one or more data artifacts corresponding to the one or more placeholder indicators” (Lowestein: 0023-0024); 
 	“implementing the one or more data deobfuscation algorithms on the one or more masked data artifacts corresponding to the one or more placeholder indicators” (Lowestein: 0029-0030,0032-0033); and 
 	 “one or more data artifacts based on at least implementing the one or more data deobfuscation algorithms” (Lowestein:0048-0049,0051) .  On the other hand, McLanchlan disclosed “one or more masked data” (McLachlan: Abstract, fig 2, element 204, 0030), “unmasking the one or more data” (McLanchlan: fig 2, element 206, 208,0010,0030)

As to claim 6,14 the combination of Lowestein, McLanchlan disclosed:
 	“transmit control signals configured to cause the computing device of the user to display the one or more data artifacts in response to unmasking the one or more masked data artifacts” (McLanchlan: fig 2-3, 0030,0036).

As to claim 7,15, the combination of Lowestein, McLanchlan disclosed:
 	“determine one or more authorization requirements associated with the one or more data artifacts” (Lowestein: 0014, 0025-0026); 
 	“determine an authentication level of the user based on at least the one or more authentication credentials” (Lowestein: 0055-0056); 
 	“determine that the authentication level of the user meets the one or more authorization requirements associated with the one or more data artifacts” (Lowestein: 0056-0058); and 
 	“implement the one or more data deobfuscation algorithms on the one or more data artifacts based on at least determining that the authentication level of the user meets the one or more authorization requirements associated with the one or more data artifacts” (Lowestein:0048-0049,0051).  On the other hand, McLanchaln disclosed one or more masked data” (McLanchaln: 0030,0034-0035, fig 2-3)

As to claim 8,16 the combination of Lowestein, McLanchlan disclosed:
 	“append the one or more placeholder indicators to the one or more masked data artifacts identifying the one or more data obfuscation algorithms used to mask the one or more data artifacts” (McLanchaln: 0010, 0031-0032, fig 2-3).



Conclusion

The prior art made of record
				a.  	US Pub. No.  	2012/0079281
				b. 	US Pub. No. 		2013/0104239
	







			
 	Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure




Authorization for Internet Communications
 	The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.














 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2154